Citation Nr: 0939922	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disorder, characterized as a lumbosacral strain.

2.  Entitlement to an effective date prior to March 10, 2008 
for the award of service connection for radiculitis in the 
lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
September 1974 and from June 1975 to July 1977.

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned acting Veterans 
Law Judge in January 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his most recent VA examination in March 2008, the 
Veteran's low back symptomatology was characterized by a 
limitation of motion with pain upon motion in any direction.  

However, at his hearing before the Board in January 2009, the 
Veteran indicated that he was scheduled for surgery to his 
back at a VA medical center (VAMC) a week after the hearing.  
Although the Board left the record open for 30 days in order 
to acquire the records related to this procedure, they have 
not been associated with the claims file.  Such records 
should be obtained for consideration.  

Assuming that the Veteran's back surgery did take place in 
January 2009, this constitutes a material change to the 
condition of his back since his most recent VA examination, 
which renders the evidence obtained from that examination no 
longer adequate for rating purposes.  See generally Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

In view of the likelihood that the severity of the Veteran's 
low back condition has changed since his last examination, 
the Board finds that additional VA examination is necessary 
to determine the current nature and extent of his 
service-connected low back disability.  

The Board also notes that, in an August 2008 decision, the RO 
granted service connection for radiculitis to the lower 
extremities with a 10 percent rating for each extremity, 
effective March 10, 2008.  However, in an October 2008 
letter, the Veteran disagreed with the effective date of the 
award, and instead asserted that it should be effective from 
the time of his low back increased rating claim in March 
2007.  The October 2008 letter constitutes a Notice of 
Disagreement with the effective date of the award, and a 
Statement of the Case has not yet been issued in response.  

The proper action for these instances is to REMAND the issue 
to the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) ("[t]hus, the next step was for 
the RO to issue an SOC on the denial of the . . . claim, and 
the Board should have remanded that issue to the RO, not 
referred it there, for issuance of that SOC").  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain records of low 
back treatment that the Veteran has 
received from the Jackson, Mississippi, 
VAMC since August 2008.  

After obtaining the appropriate 
authorizations, the RO should also attempt 
to obtain all private treatment records 
relating to the Veteran's low back that is 
not already incorporated in the claims 
file.  The RO should specifically direct 
its search to the Laurel Pain Clinic and 
the South Central Regional Medical Center, 
both of which are located in Laurel, 
Mississippi. 

2.  Thereafter, the RO should accord the 
Veteran a VA examination to determine the 
current severity of his service-connected 
low back disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

All findings necessary to evaluate the 
veteran's spine disorder under the General 
Rating Formula for Diseases and Injuries 
of the Spine as well as under the Formula 
for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes should be 
provided.  All pertinent pathology should 
be noted in the examination report.  In 
particular, the examiner should discuss 
any limitation of motion and instability 
found to be associated with this 
disability.  

Additionally, the examiner should discuss 
whether the Veteran's low back exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  

The examiner should also express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
Veteran uses this joint repeatedly over a 
period of time.  

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to a rating in 
excess of 20 percent for a low back 
disability.  If the decision remains in 
any way adverse to the Veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

4.  The RO should issue an SOC on the 
issue of entitlement to an effective date 
prior to March 10, 2008 for his service-
connected radiculitis in the lower 
extremities.  

5.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is perfected, 
then the case should be returned to the 
Board for further appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


